14

15

16

17

19

20

2]

22

23

24

25

26

27

28

 

 

Case 3:20-cv-01317-LB Document 12 Filed 03/19/20 Page 1 of 6

FILE

EEON Foundation

c/o Brett Jones MAR 1 9
304 S Jones Blvd., Ste 1967
Las Vegas, NV 89107 SUSAN Y. §
CLERK, U.S. DIST
UNITED STATES DISTRICT COURT ROR BISECTS
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
EEON FOUNDATION, Case No.: 20-cv-01317-LB L
Petitioner,
v. MOTION FOR ENTRY OF DEFAULT

GOOGLE INC., ET AL.,

Respondent(s).

 

Petitioner Brett Jones, on behalf of the EEON Foundation; requires that the Clerk
of this Court enter default against Respondent(s) GOOGLE, Inc., Et Al., pursuant to the Federal
Rules of Civil Procedure 55(a). In support of this request Petitioner relies heavily upon the

record in this case and the Affidavit submitted herein.

Dated this 13" day of March 2020.

Ly

Brett “Eeon” Jones

 

MOTION FOR ENTRY OF DEFAULT - 1

'D

020
OONG

KiCT COURT
ee

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-01317-LB Document 12 Filed 03/19/20 Page 2 of 6

EEON Foundation

c/o Brett Jones

304 S Jones Blvd., Ste 1967
Las Vegas, NV 89107

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

EEON FOUNDATION, Case No.: 20-cv-01317-LB

Petitioner,

AFFIDAVIT IN SUPPORT OF

‘ MOTION FOR ENTRY OF DEFAULT

GOOGLE INC., ET AL.,

Respondent(s).

 

I, Petitioner Brett Jones, on behalf of the EEON Foundation; being duly sworn, state as
follows:

1. Iam the Petitioner in the above-entitled action and I am familiar with the file, records
and pleadings in this matter.

2. Respondent(s) were served with a copy of all documentation submitted by the Petitioner
on February 12, 2020; as reflected on the docket sheet and as reflected on the proof of service.

3. Respondent(s) were required to respond to this instant matter by March 12, 2020.

4, Respondent(s) have failed to appear, plead or otherwise defend within the time allowed
and, therefore; are now in default.

5. Petitioner requests that the Clerk of this Court enter default against the Respondent(s).

Dated this 13" day of March 2020.

fr

fo vv" Brett “Eeon” Jones

AFFIDAVIT IN SUPPORT OF MOTION FOR ENTRY OF DEFAULT - 1

 
Case 3:20-cv-01317-LB Document 12 Filed 03/19/20 Page 3 of 6

Brett Jones

EEON FOUNDATION C2 { y
304 S Jones Blvd. Ste 1967
Las Vegas, Nevada 89107

CERTIFICATE OF SERVICE

I, Brett Jones, on behalf of the EEON FOUNDATION, being at or above the age of 18,
of the majority and not a party to the action, a citizen of the United States of America, did mail
the documents entitled:

Motion to Confirm Arbitration Award
Memorandum of Law

Civil Cover Sheet

Arbitration Award

Contracts

by placing them in an envelope addressed to:

United States District Court

Northern District of California

450 Golden Gate Avenue

San Francisco, California 94102 U.S.P.S. Tracking #: 9405511699000683487344

ALPHABET INC.
1600 Amphitheatre Pkwy
MOUNTAIN VIEW CA 94043-1351 U.S.P.S. Tracking #: 94055 1169900068348 1694

GOOGLE INC.
1600 Amphitheatre Parkway
Mountain View, CA 94043 U.S.P.S. Tracking #: 94055 11699000683404983

YOUTUBE INC.
901 Cherry Avenue
San Bruno, CA 94066-2914 U.S.P.S. Tracking #: 9405511699000683402170

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day February 12, 2020.

 

ca

Brett Jones, on behalf of the EEON FOUNDATION

Page 5 of 6
10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:20-cv-01317-LB Document 12 Filed 03/19/20 Page 4 of 6

EEON Foundation

c/o Brett Jones

304 S Jones Blvd., Ste 1967
Las Vegas, NV 89107

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

SAN FRANCISCO DIVISION
EEON FOUNDATION, Case No.: 20-cv-01317-LB
Petitioner,
v. ENTRY OF DEFAULT
GOOGLE INC., ET AL.,
Respondent(s).
ENTRY OF DEFAULT

I, Petitioner Brett Jones, on behalf of the EEON Foundation; requests that the Clerk of this
Court enter default against Respondents GOOGLE, Inc., Et Al., pursuant to the Federal Rule of
Civil Procedure 55(a). It appears from the record that Respondent(s) have failed to appear, plead

or otherwise defend, therefore; the default of Respondent(s) GOOGLE, Inc., Et Al., is hereby

entered pursuant to the Federal Rule of Civil Procedure 55(a).

Dated this day of March 2020.

 

Clerk of the Court

ENTRY OF DEFAULT - 1

 
10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:20-cv-01317-LB Document 12 Filed 03/19/20 Page 5 of 6

EEON Foundation

c/o Brett Jones

304 S Jones Blvd., Ste 1967
Las Vegas, NV 89107

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

SAN FRANCISCO DIVISION
EEON FOUNDATION, Case No.: 20-cv-01317-LB
Petitioner,
v. CERTIFICATE OF SERVICE
GOOGLE INC., ET AL.,
Respondent(s).
CERTIFICATE OF SERVICE

I, Petitioner Brett Jones, on behalf of the EEON Foundation; am over the age of 18 years, of
the age of the majority, a citizen of the United States of America and hereby certify as follows:

On this 13" day of March 2020, I caused a copy of the Motion for Entry of Default, Affidavit
in Support of Motion for Entry of Default and proposed Entry of Default to be placed in a
postage-paid envelope addressed to the Respondent(s), at the address(es) stated below, which are
the last known address(es) of said Respondent(s), and deposited said envelope(s) in the United
States mail.

United States District Court

Northern District of California

450 Golden Gate Avenue
San Francisco, California 94102 U.S.P.S. Tracking #: 9405511699000632385578

ALPHABET INC.
1600 Amphitheatre Pkwy
Mountain View, CA 94043-1351 U.S.P.S. Tracking #: 9405511699000632835615

CERTIFICATE OF SERVICE - |

 
19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-01317-LB Document 12 Filed 03/19/20 Page 6 of 6

GOOGLE INC.
1600 Amphitheatre Parkway
Mountain View, CA 94043 U.S.P.S. Tracking #: 9405511699000632835806

YOUTUBE INC.
901 Cherry Avenue
San Bruno, CA 94066-2914 U.S.P.S. Tracking #: 9405511699000632835677

Dated this 13th day of March 2020.

Fy

Brett “Eeon” Jones

CERTIFICATE OF SERVICE - 2

 
